Order affirmed in the following memorandum: The court, in the exercise of its power of review, is not required to approve *886the amounts fixed as bail for each of the relators, as if it were determining the amount of bail in the first instance. It suffices that it concludes that the amounts thus fixed are not excessive as a matter of law, and, therefore, not in violation of constitutional limitations. (People ex rel. Lobell v. McDonnell, 296 N. Y. 109; People ex rel. Rao v. Adams, 296 N. Y. 231; People ex rel. Gonzales v. Warden, 21 N Y 2d 18, 25.)
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.